    Case 1:19-cv-01420-DAD-SAB Document 25-9 Filed 09/24/19 Page 1 of 10




                                                                      June 12, 2018

Kimberly y Y. Nash, Director
                    D
Office off Communityy Planning and
                               a Developm   ment
Kathleenn McNulty, Environment
                    E          tal Protection
                                            n Specialist
U.S. Deppartment of Housing
                    H        and
                               d Urban Development
One Sanssome Street
Suite 12000
San Franncisco, CA 94104
                    9
Kimberly y.Y.Nash@h hud.gov
Kathleenn.A.McNulty y@hud.gov

Patrick Talbott,
        T        Conttract Manageer
Nicole McCay
       M
Jennifer Seeger
Californiia Departmennt of Housin
                                ng and Comm
                                          munity Deveelopment
Division of Financiall Assistance
2020 Weest El Caminno Avenue, Suite
                                S    400
Sacramen nto, CA 958833
Patrick.T
        Talbott@hcdd.ca.gov
Nicole.M
       McCay@hcd.ca.gov
Jennifer.Seeger@hcd d.ca.gov
ca-ndrc@@hcd.ca.gov

Jim Bran nham, Execuutive Officer
Angela Avery,
         A      Chieff, Policy and
                                 d Outreach Division
                                            D
Elliot Vaander Kolk, CDBG-NDR
                     C           R Project Co
                                            oordinator
Sierra Neevada Conseervancy
11521 Bllocker Drivee, Suite 205
Auburn, CA 95603
Jim.Bran nham@sierraanevada.ca.g gov
Angela.A Avery@sierrranevada.ca.g gov
Elliott.VaanderKolk@
                   @sierranevad  da.ca.gov


                                                1

                                             Declaration of Chad Hanson, Exhibit 9, Page 1
        Case 1:19-cv-01420-DAD-SAB Document 25-9 Filed 09/24/19 Page 2 of 10


           Re: Notice of New Information and Changed Circumstances; Need for
               Supplemental NEPA Analysis and CESA Analysis

Dear Director Nash, Ms. McNulty, Ms. McCay, Mr. Talbott, Mr. Branham, Ms. Avery, and Mr.
Vander Kolk:

On behalf of the John Muir Project of Earth Island Institute, the Center for Biological Diversity,
and Sierra Club California, we are writing to present additional new information regarding the
Rim fire area that came to our attention this past Friday, June 8, 2018.

On June 6, 2018, we submitted a letter to you detailing new information regarding natural
conifer regeneration in the Rim fire area. Two days later, we received an email from the U.S.
Forest Service responding to a Freedom of Information Act (FOIA) request we had submitted to
them. The email contained a letter, dated June 8, 2018, and it is attached here as Exhibit A. The
June 8 letter first notes that our FOIA asked the Forest Service for the following documents:

           All data, spreadsheets, records, notes, memos, and email messages regarding
           “observations” of post-fire conifer regeneration by U.S. Forest Service staff, or
           contractors, during “visits” to U.S. Forest Service field plots within the Rim fire
           in 2016 through 2018. Note: These field plots were initially surveyed by the
           Forest Service in 2014 and 2015, as discussed at the bottom of p. 233 of the 2016
           Rim Fire Reforestation Final EIS (attached). Page 6 of the attached letter from the
           California Department of Housing and Community Development (HCD), which is
           administering a federal grant for logging and other post-fire management in a
           portion of the Rim fire, in coordination with USFS, states the following: “As
           noted in the response above, the USFS completed a robust vegetation survey in
           2014 and 2015 to collect information about natural regeneration, competing
           vegetation cover, distance to potential seed source, and other variables.
           Subsequent visits to these units by USFS staff confirm this original survey data.”
           Also, at the bottom of page 1 of the attached February 2018 letter from HUD,
           which released the funds for the logging grant in Rim fire, HUD references the
           following: “(2014 and 2015 US Forest Service extensive and detailed surveys and
           ongoing observations by USFS staff over the past two years).” Thus, there is an
           assertion that the Forest Service revisited these post-fire conifer regeneration plots
           in the Rim fire in 2016-2017 (and possibly 2018), and conducted “visits” to these
           Rim fire conifer regeneration plots and made “observations” regarding those
           visits. We are requesting any and all of the above-mentioned records/data
           pertaining to these visits and observations.

The June 8 letter then explains that there was one responsive document to our FOIA, and that
document1 states that there is good natural regeneration in Unit Q017.

Because of the lack of responsive documents from the USFS, we cannot tell what information
that HCD or HUD relied on in their February 9, 2018, (HUD) and January 11, 2018, (HCD)
2018 Rim fire letters when making and/or citing to the following statements:
1
    The responsive document is attached along with the USFS June 8, 2018, letter, in Exhibit A

                                                           2

                                                        Declaration of Chad Hanson, Exhibit 9, Page 2
        Case 1:19-cv-01420-DAD-SAB Document 25-9 Filed 09/24/19 Page 3 of 10




               “Current conditions do not significantly differ from those anticipated and
               analyzed by the USFS in the 2014 Recovery FEIS or the 2016 Reforestation
               FEIS. . . . [M]ost acres across the burn area, and specifically those within
               areas proposed for treatment, have little to no seedlings established post-fire.
               This information is based upon . . . ongoing USFS observations in the project
               area over the past two years.”

               “[T]he USFS completed a robust vegetation survey in 2014 and 2015 to collect
               information about natural regeneration, competing vegetation cover, distance to
               potential seed source, and other variables. Subsequent visits to these units by USFS
               staff confirm this original survey data.”

Furthermore, we had earlier (in April 2018) submitted a FOIA to the USFS asking for the
following: 2

           All data, spreadsheets, and records regarding surveys of post-fire conifer
           regeneration by U.S. Forest Service staff, or contractors, in field plots within the
           Rim fire in 2016 through 2018.

The Forest Service responded by stating:3

           After conducting a search, the Stanislaus National Forest found no records
           responsive to your request.

In light of the recent FOIA responses we received from the USFS, yesterday we submitted a
Public Records Act request to HCD asking for any responsive documents regarding the above-
described issues. In the meantime, if any of you have information that can help clarify the
situation, please let us know. Thank you.

Sincerely,




Justin Augustine
Center for Biological Diversity
1212 Broadway, Suite 800
Oakland, CA 94612
503-910-9214




2
    See attached Exhibit B (USFS April 18, 2018, letter)
3
    See attached Exhibit B (USFS April 18, 2018, letter)


                                                             3

                                                           Declaration of Chad Hanson, Exhibit 9, Page 3
     Case 1:19-cv-01420-DAD-SAB Document 25-9 Filed 09/24/19 Page 4 of 10




Chad Hanson, Ph.D.,, Ecologist                      Kathhryn Phillipss, Director
John Muir Project off Earth Island
                                 d Institute        Sierrra Club Caliifornia
P.O. Box
       x 897                                        909 12th St., Suiite #202
Big Bearr City, CA 92314
                   9                                Sacrramento, CA A 95814-29220




                                                4

                                               Declaration of Chad Hanson, Exhibit 9, Page 4
Case 1:19-cv-01420-DAD-SAB Document 25-9 Filed 09/24/19 Page 5 of 10



                       E        I I A




                               Declaration of Chad Hanson, Exhibit 9, Page 5
US DA   UnitedCaseStates1:19-cv-01420-DAD-SAB
                              Forest               Document
                                       Pacific Southwest Region 25-9 Filed 09/24/19    Page
                                                                            19777 Greenley   6 of 10
                                                                                           Road
        Department of         Service  Stanislaus National Forest           Sonora, CA 95370
        A g ric ult ure                                                     209-532-3671
                                                                            TDD: 209-533-0765
                                                                            Fa" 209-533-1890


                                                           File Code:      6270
                                                                 Date:     June 8,20 IS


  Chad Hanson, Ph.D.
  Director and Staff Ecologist
  John Muir Project
  PO Box S97
  Big Bear City, CA 923 14

   Dear Dr. Hanson;

  This is Oll\' response to your Freedom of Information Act (FOIA) request dated May 9, 2018. You have requested:
  All data, spreadsheets, records, notes, memos, and email messages regarding "observations" of post-fire conifer
  regeneration by U.S. Forest Service staff, or contractors, during "v isits" to U.S. Forest Service field plots within
  the Rim fire in 2016 through 20 IS. Note: These field plots were initially sll\'veyed by the Forest Service in 2014
  and 2015, as discussed at the bottom of p. 233 of the 2016 Rim Fire Reforestation Final EIS (attached). Page 6 of
  the attached letter from the California Department of Housing and Community Development (HCD), which is
  administering a federal grant for logging and other post-fire management in a portion of the Rim fire, in
  coordination with USFS, states the following: "As noted in the response above, the USFS completed a robust
  vegetation Sll\'vey in 2014 and 2015 to collect information about natural regeneration, competing vegetat ion
  cover, distance to potential seed source, and other variables. Subsequent visits to these units by USFS staff
  confirm this original sll\'vey data ." (emphas is added). Also, at the bottom of page I of the attached February 20 IS
  letter from I-IUD', which released the funds for the logging grant in Rim fire, HUD references the following:
  "(2014 and 2015 US Forest Service extensive and detailed surveys and ongoing observations by USFS staff over
  the past two years)." (emphasis added). Thus, there is an asseltion that the Forest Service revisited these post-fire
  conifer regeneration plots in the Rim fire in 2016-2017 (and possibly 20 IS), and conducted "visits" to these Rim
  fire conifer regeneration plots and made "observations" regarding those visits. We are requesting any and all of
  the above-mentioned records/data peltaining to these visits and observations.

  Enclosed in its entirety is one document responsive to your request.

  This concludes the Forest Service's response to your FOIA request. The FOIA provides you the right to appeal
  this response. Any appea l must be made in writing, within 90 days from the date of thi s letter, to the Chief,
  USDA, Forest Service: I) by email towoJoia@ fs .fed.u s; 2) by regular mail to Mail Stop 1143, 1400
  Independence Avenue, SW, Washington, DC 20250-1143; 3) by Fed Ex or UPS to 201 14th Street, SW,
  Washington, DC 20250-1143 and telephone (202) 205-1542. The term "FOIA APPEAL" should be placed in
  capital letters on the subject line of the ema il or on the front of the envelope. To facilitate the processing of your
  appeal, please include a copy of this letter and/o r the FOIA case number assigned to yOll\' request.

  Sincerely,




                                                                                                                            Po
                                          Caring for the LandDeclaration   of Chad Hanson, Exhibit
                                                              and Serving People                      9, Page 6
                                                                                               Printed on Re.:ydrJ          '-,
           Case 1:19-cv-01420-DAD-SAB Document 25-9 Filed 09/24/19 Page 7 of 10

Justin Augustine

From:                     Gmelin, Marty -FS <mgmelin@fs.fed.us>
Sent:                     Wednesday, November 29, 2017 6:35 PM
To:                       Williams, Kim -FS
Cc:                       Benech, Maria -FS
Subject:                  Re: Unit Q017
Attachments:              image001.gif; image002.png; image003.png; image004.png; image005.png




                                                 1
                                              Declaration of Chad Hanson, Exhibit 9, Page 7
Case 1:19-cv-01420-DAD-SAB Document 25-9 Filed 09/24/19 Page 8 of 10




                                 2
                               Declaration of Chad Hanson, Exhibit 9, Page 8
Case 1:19-cv-01420-DAD-SAB Document 25-9 Filed 09/24/19 Page 9 of 10



                       E        I I




                               Declaration of Chad Hanson, Exhibit 9, Page 9
USDA
_
     United
     Case States     Forest   Pacific Southwest Region
            1:19-cv-01420-DAD-SAB
     Department of
                                      Document 25-9                              Regional Office, R5
                                                                       Filed 09/24/19   Page 10 of 10
                                                                                 1323 Club Drive
                               Service
           Agriculture                                                            Vallejo, CA 94592
                                                                                  (707) 562-8737
                                                                                  TDD: (707) 562-9240


                                                           File Code:       6270
                                                           FOIA No.:        2018-FS-R5-03461-F

                                                                 Date:
                                                                            APR 1 R 2018

        Mr. Chad Hanson
        P.O. Box 897
        Big Bear City, CA 92314

        Dear Mr. Hanson:

        This is in response to your Freedom of Information Act (FOIA) request submitted via email to the
        Pacific Southwest Regional FOIA Office on April 11,2018. You requested "[a]1I data, spreadsheets,
        and records regarding surveys of post-fire conifer regeneration by U.S. Forest Service staff, or
        contractors, in field plots within the Rim fire in 2016 through 2018." Your request has been assigned
        tracking number 2018-FS-RS-03461-F.

        After conducting a search, the Stanislaus National Forest found no records responsive to your request.
        In accordance with Forest Service Directive 6270, your request was referred to this office for the
        issuance of a no records determination and granting of appeal rights. Pursuant to 7 C.ER. Subtitle A,
        Part I, Subpart A, Appendix A, there is no charge for the processing of your request.

        The FOIA provides you the right to appeal my no records determination. Any appeal must be made in
        writing, within 90 days from the date of this letter, to the Chief, USDA, Forest Service: by email to
        wo_foia@fs.fed.us or by mail to the mailing addresses here: http://www.fsJed.uS/imlfoiaJ. Additional
        information regarding appeals can be found here: http://www.fs.fed.us/imlfoiaJfoiaappeals.htm.

        If you have any questions regarding this response or if further assistance is required, you may contact
        Ms. Latanga Rush, Regional FOIA Coordinator, via phone: (707) 562-9193, or e-mail: lrush@fs.fed.us.
        You may also contact the Forest Service FOIA Public Liaison at (202) 205-1542. Additionally, you
        may contact the Office of Government Information Services, National Archives and Records
        Administration to inquire about the FOIA mediation services they offer: Office of Government
        Information Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS,
        College Park, Maryland 20740-6001, e-mail at ogis@nara.gov; telephone at (202) 741-5770; toll free at
        (877) 684-6448; or facsimile at (202) 74 I -5769.

        Thank you for your interest in public land management, forest programs and projects.

        Sincerely,



                     1.D
 4      RANDY MOORE        7
[I" -   Regional Forester Pacific Southwest Region




                                         Caring for the Land und Serving People
                                                     Declaration of Chad Hanson, Exhibit 9, Page 10
